DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas King on 8/31/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Cancel claims 1-7, and 43-48.
In claim 8, line 19, delete “, or screwed without penetration into”.
END EXAMINER’S AMENDMENT

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 8/19/2022 have been considered.

	
	

Specification
	The amendments filed 8/9/2022 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
	
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitterlehner (US PGPub 2021/0018157 A1) teaches (Fig. 2) a vehicle lamp with a spatial light modulator 3, support board 2, bracket 6, heat sink 4, shaft 7, with shaft insertion hole (part of #2 which #7 passes through) and shaft positioning hole (part of #6 in which #7 is positioned) with a rear end portion of the shaft being fixed to the heat sink4.

	
	Allowable Subject Matter
Claims 8-12 and 49 are allowed.
The following is an examiner’s statement of reasons for allowance:
As seen in the closest prior art, Mitterlehner, while it is known to make the recited shaft via screw 7, the prior art does not teach or suggest the rear end portion of the shaft being press-fit to, or formed integrally with the heat sink in the type of vehicle lamp claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875